Citation Nr: 9905037	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-01 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1947.  He died on August [redacted], 1997.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) denying the appellant service connection 
for the cause of the veteran's death, and entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1997, as a result 
of adenocarcinoma (left) lung.  Another significant condition 
contributing to death, but not resulting in the underlying 
cause of death, was chronic obstructive pulmonary disease.

2.  During the veteran's lifetime, service connection was 
established for rheumatic heart disease, evaluated as 60 
percent disabling and for residuals of a right elbow 
fracture, evaluated as noncompensably disabling, and at the 
time of his death was in receipt of a total evaluation based 
on individual unemployability from April 1996.

3.  Lung cancer was not manifested during service or within 
one year of separation from service, and there is no 
competent medical evidence that shows a nexus between the 
veteran's lung cancer and chronic obstructive pulmonary 
disease and his period of active service.

4.  There is no competent medical evidence that shows that 
the veteran's death was caused, hastened or substantially and 
materially contributed to by a disability of service origin.


CONCLUSION OF LAW

The claim of entitlement to DIC benefits is not well 
grounded.  38 U.S.C.A. §§ 1310, 1318, 5107 (West 1991); 
38 C.F.R. §§ 3.22, 3.102, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she is entitled to DIC benefits 
based on one of the following reasons: (a) The veteran was 
unable to fight his cancer due to his service-connected 
rheumatic heart disease; (b) Chronic obstructive pulmonary 
disorder, which contributed to the veteran's death, was 
incurred in service; and (c) The veteran was entitled to a 
total disability evaluation based on unemployability since 
1971.

The threshold question for the Board in determining DIC 
benefits is whether the appellant has presented a well-
grounded claim.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  While the claim need 
not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a cause of death claim, the determinative issue is whether 
the cause of the veteran's death can be linked to a 
disability of service origin.  Because this issue involves an 
opinion regarding medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Caluza v. Brown, 7 Vet.App. 
498, 504 (1995).

A.  Service Connection for Cause of Death (38 U.S.C.A. § 
1310)

After the veteran died on August [redacted], 1997, the 
appellant, the veteran's widow, submitted an application 
for DIC benefits.  In a claim for DIC benefits, service 
connection for the cause of the veteran's death may be granted 
if a disorder incurred in or aggravated by service caused, 
hastened, or contributed substantially or materially toward 
death.  38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 
(1998).  A service-connected disability is the principle cause 
of death if it singly or jointly with some other conditions, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
service-connected disability is a contributory cause of death 
if it contributed substantially or materially, combined with 
other causes, and aided or lent assistance toward death.  
38 C.F.R. § 3.312(c).

The death certificate shows the veteran died as the result of 
adenocarcinoma of the left lung.  Another significant 
condition contributing to death, but not resulting in the 
underlying cause of death, was chronic obstructive pulmonary 
disease.  During the veteran's lifetime, service connection 
was established for rheumatic heart disease, evaluated as 60 
percent disabling and for residuals of a right elbow 
fracture, evaluated as noncompensably disabling, and at the 
time of his death was in receipt of a total evaluation based 
on individual unemployability from April 1996.

The appellant contends that the veteran's service-connected 
rheumatic heart disease interfered with his ability to fight 
lung cancer.  That contention is not supported by the medical 
evidence of record.  Neither the death certificate, nor 
records from the VA Medical Center in Dayton, where the 
veteran was last treated, include an opinion that the 
veteran's service-connected rheumatic heart disease 
contributed in any way to the cause of his death.  The 
appellant also contends that chronic obstructive pulmonary 
disorder, which contributed to the veteran's death, was of 
service origin.  In March 1985, the RO denied the veteran 
entitlement to service connection for chronic obstructive 
pulmonary disease, and that decision was affirmed by the 
Board in November 1985.  While this Board decision is not 
binding on the appellant or in her claim, 38 C.F.R. 
§ 20.1106, the Board notes that the evidence does not include 
a competent medical opinion linking the veteran's chronic 
obstructive pulmonary disorder to his period of active 
service.  Because the appellant is a lay person with no 
medical training or expertise, her opinions that the 
veteran's rheumatic heart disease contributed to the 
veteran's death or that his chronic obstructive pulmonary 
disorder was of service origin are insufficient to establish 
medical causation in this case.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992) (holding that laypersons are not 
competent to offer medical opinions).

As the question of whether the veteran's death was caused, 
hastened or substantially and materially contributed to by a 
disability of service origin can only be resolved by a person 
competent to make medical judgments, and no medical opinion 
to that effect has been submitted, the Board finds that the 
appellant has not met her initial burden of submitting 
evidence of a well-grounded claim for DIC benefits under 
38 U.S.C.A. § 1310, based on entitlement to service 
connection for the cause of the veteran's death.  

B.  Total Disability Evaluation (38 U.S.C.A. § 1318)

The appellant maintains that she is entitled to DIC benefits 
under 38 U.S.C.A. § 1318, on the basis that the veteran was 
rated 60% disabled for rheumatic heart disease and was 
awarded 100% disability benefits effective April 1996 on the 
basis of individual unemployability. 

Although the veteran's death may not be due to service-
related conditions, DIC benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service connected when the veteran's death 
was not caused by his or her own willful misconduct, and the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability that 
either was continuously rated totally disabling (schedularly 
or based on unemployability) for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling (schedularly or based on unemployability) 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In a rating decision dated September 1995, the veteran was 
temporarily rated 100% from June 1995 to July 1995 because he 
was hospitalized over 21 days due to his heart condition.  In 
a rating decision dated May 1996, the veteran was awarded 
100% disability benefits effective April 1996 on the basis of 
individual unemployability as it was determined that the 
service-connected disability prevented him from securing any 
substantially gainful employment.  There is no evidence in 
the record that the veteran was unemployable due to his 
rheumatic heart disease significantly earlier than April 
1996.  In any event, in a claim for DIC benefits under 
38 U.S.C.A. § 1318 decisions made during the veteran's 
lifetime concerning the evaluation of service connected 
disabilities are binding on the appellant and in her claim.  
See 38 C.F.R. § 20.1106.  

As the appellant has not submitted evidence showing that the 
veteran was in receipt of or entitled to receive a total 
disability evaluation for service-connected disabilities 
during the ten year period preceding the veteran's death, her 
claim for DIC benefits under 38 U.S.C.A. § 1318 must be 
denied as not well grounded.  

C.  Conclusion

The appellant has failed to submit evidence of a well-
grounded claim for DIC benefits; therefore, the VA has no 
obligation to assist her in the development of her claim.  
See Epps v. Gober, 126 F.3d 1464, 1468 (1997).  As the Board 
is not aware of the existence of additional available 
evidence that might well ground the appellant's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober,131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  That notwithstanding, the Board views its discussion 
as sufficient to inform the appellant of the elements 
necessary to well ground her claim, and as an explanation as 
to why her current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
DIC benefits are denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals







- 7 -


